Name: Commission Regulation (EEC) No 2292/89 of 27 July 1989 amending Regulation (EEC) No 1958/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for unprocessed sultanas, currants and "Moscatel" and the amount of production aid for dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 89 Official Journal of the European Communities No L 218/29 COMMISSION REGULATION (EEC) No 2292/89 of 27 July 1989 amending Regulation (EEC) No 1958/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for unprocessed sultanas , currants and 'Moscatel' and the amount of production aid for dried grapes Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 11 25/89 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Commission Regulation (EEC) No 1958/89 (3) fixed, for the 1989/90 marketing year, the monthly increase in the minimum price for unprocessed dried grapes ; whereas it has been established that because of an error in transposing a figure, this amount has been fixed incorrectly and consequently must be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article ! In the first indent of Article 2 of Regulation (EEC) No 1958/89, 'ECU 1,557' is replaced by 'ECU 1,547'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable as from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 198Ã ©, p. 1 . 0 OJ No L 118, 29. 4. 1989, p. 29 . Ã  OJ No L 187, 1 . 7. 1989, p. 112.